       Case 4:19-cr-00029-BMM Document 425 Filed 11/17/20 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,
                                                        CR-19-29-GF-BMM
                           Plaintiff,

       vs.                                                     ORDER

 LUKE JOHN SCOTT, SR.,

                           Defendant.




      Defendant Luke John Scott, Sr. (“Scott”) is representing himself in the

above-captioned criminal case, with Bryan Norcross acting as stand-by counsel.

(Doc. 73). Trial began on November 17, 2020. Scott has requested an order

directing the United States Marshals Service and Cascade County Detention Center

to allow him to take with him tabbed page dividers as well as a medical dictionary

with him back to detention in order to continue to properly prepare for trial. Scott

represented that the Cascade County Detention Center would not permit him to

have such items without court order. Accordingly,
        Case 4:19-cr-00029-BMM Document 425 Filed 11/17/20 Page 2 of 2



       IT IS HEREBY ORDERED that that the United States Marshals Service

and Cascade County Detention Center permit Scott to take with him tabbed page

dividers as well as a medical dictionary to his detention in order to continue to

prepare for trial.

       Dated the 17th day of November, 2020.




                                             2
